Exhibit 12.3 CCO HOLDINGS, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ 55 $ (2,555 ) $ (282 ) $ (166 ) $ (308 ) Fixed Charges 507 567 698 773 783 Total Earnings $ 562 $ (1,988 ) $ 416 $ 607 $ 475 Fixed Charges Interest Expense $ 488 $ 539 $ 665 $ 746 $ 762 Amortization of Debt Costs 12 21 26 20 14 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 507 $ 567 $ 698 $ 773 $ 783 Ratio of Earnings to Fixed Charges (1) 1.11 - (1)Earnings for the years ended December 31, 2004, 2005, 2006 and 2007 were insufficient to cover fixed charges by $2.6 billion, $282 million, $166 million, and$308 million, respectively.As a result of such deficiencies, the ratios are not presented above.
